Melvin Mayfield, Chief Judge. Seven years ago in DeSoto, Inc. v. Crow, 257 Ark. 882, 520 S.W. 2d 307 (1975), the Arkansas Supreme Court set aside a judgment entered against a garnishee on its failure to answer a writ of garnishment. The court said the writ merely advised the garnishee to appear and answer questions propounded and to be propounded but did not contain language sufficient to give notice that the failure to answer could result in a judgment against the garnishee. Today we are asked to require a trial court to enter judgment against a garnishee who was served with a writ containing the same defect which existed in the writ in the DeSoto case. The request must be denied. Even if we were inclined to grant it, the Supreme Court — only a few days ago — clearly indicated that it would not retreat from its holding in DeSoto. See Tucker v. Johnson, 275 Ark. 61, 628 S.W. 2d 281 (1982). The order of the trial court is affirmed.